PER CURIAM:
*111Writ granted. In its ruling finding the sentence for indecent behavior with a juvenile excessive, the court of appeal did not find the sentence to be grossly disproportionate to the severity of the offense. See generally State v. Bonanno , 384 So.2d 355, 357 (La. 1980). It only found that the sentence equaled or exceeded sentences imposed in other cases that it found to present more severe facts. It provided no other reason for vacating the sentence, and this comparison alone does not demonstrate a manifest abuse of discretion on the part of the trial court. Moreover, it is important to note that while defendant received the maximum sentence, the trial court suspended over 40% of that sentence and ordered it to run concurrently with the sentence for defendant's simple kidnapping conviction. Thus, defendant will likely serve far less than the seven years imposed. Under the circumstances, defendant failed to show that the trial court abused its broad discretion in sentencing. Therefore, the judgment of the court of appeal is reversed, and defendant's sentence for indecent behavior with a juvenile is reinstated.
REVERSED
Hughes, J., would deny.